


Exhibit 10.41

 

GUARANTY

 

 

DATED:  February 24, 2004

 

PARTICULAR TERMS - DEFINITIONS

 

As used in this Guaranty, the following terms and expressions have the
respective meanings indicated opposite each of them; where the meaning of any
term is stated to be “None”, provisions involving the application of that term
shall be disregarded:

 

Guarantor:

 

 

 

 

 

 

Name:

 

Johan P. Finley

 

 

Address:

 

c/o Borrower
6171 McLeod Drive
Las Vegas, NV 89120

 

 

 

 

 

Lender:

 

 

 

 

 

 

Name:

 

FIRST STATE BANK OF THERMOPOLIS, a state chartered bank

 

 

Address:

 

435 Arapahoe
Thermopolis, WY 82443-1232
Attn: Brian Yarrington, President
Telephone: (307) 864-5561
Fax: (307) 864-9326

 

 

 

 

 

Borrower:

 

 

 

 

 

 

Name:

 

PDS GAMING CORPORATION, a Minnesota corporation (“PDS-M”), PDS GAMING
CORPORATION-NEVADA, a Nevada corporation (“PDS-NV”), PDS GAMING
CORPORATION-MISSISSIPPI, a Mississippi corporation (“PDS-MS”), and PDS GAMING
CORPORATION-COLORADO, a Colorado corporation (“PDS-CO”) (PDS-M, PDS-NV, PDS-MS
and PDS-CO are jointly and severally, the “Borrower”)

 

 

Address:

 

6171 McLeod Drive
Las Vegas, NV 89120
Attn: Peter D. Cleary, President
Telephone: (702) 736-0700
Fax: (702) 740-8692

 

 

 

 

 

Note:

 

 

 

 

 

 

Amount:

 

A Promissory Note for $7,691,796 (the “Note”)

 

 

Date:

 

Dated of even date herewith, including any extensions, renewals or

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

modifications thereof.

 

 

 

 

 

Collateral:

 

None

 

 

 

 

 

Collateral Documents:

 

Collateral Documents mean any other document executed by the Borrower or
required of the Guarantor as the same may be extended, replaced, renewed or
modified related to or executed in conjunction with the Note

 

 

 

 

 

Indebtedness:

 

The amount of the Note as the same may be extended, replaced, renewed or
modified.

 

THIS GUARANTY, by the Guarantor (“Guarantor”) is made on the above date to
Lender:

 

SECTION 1.                         CONSIDERATION/NATURE OF GUARANTY.

 

In order to induce Lender to make the loan evidenced by the Note to Borrower,
and in consideration thereof and of other good and valuable consideration, the
receipt of which is hereby acknowledged, the Guarantor hereby unconditionally
guarantees to the Lender:  (a) the due and punctual payment, and not just the
collectibility, of the principal of, and interest on the Note when due, whether
at maturity, pursuant to mandatory or optional prepayments, by acceleration or
otherwise, and further including all Indebtedness, all at the times and place
and at the rates described in, and otherwise according to the tenor of the Note
and Collateral Documents, (b) the punctual and faithful performance and
observation by the Borrower of all duties, agreements, and obligations of
Borrower contained in the Collateral Documents, including but not by way of
limitation, the affirmative covenants, the negative covenants and the truth and
accuracy of all Representations and Warranties therein set forth.

 

SECTION 2.                         SECURITY INSTRUMENTS.

 

The Note and Collateral Documents, and all other, by way of example, related
instruments, documents and writings (sometimes hereinafter collectively referred
to as the “Security Instruments”) are hereby  made a part of this Guaranty by
reference thereto, with the same force and effect as if fully set forth herein.

 

SECTION 3.                         CONTINUATION OF LIABILITY.

 

The liability of the Guarantor shall in no way be affected or impaired by: (a)
any amendment, alteration, extension, renewal, waiver, indulgence or other
modification of the Security Instruments or Indebtedness; (b) any settlement or
compromise in connection with the Indebtedness or Security Instruments; (c) any
subordination of payments under the Indebtedness or Security Instruments to any
other debt or claim; (d) any substitution, exchange, release or other
disposition of all or any part of the Indebtedness or Security Instruments; (e)
any failure, delay, neglect, act or omission by Lender to act in connection with
the Indebtedness or Security Instruments; (f) any advances for the purpose of
performing any covenant or agreement of the Borrower, or curing or otherwise in
connection with any breach, event of default, Event of Default (any default,
Default or Event of Default, collectively an “Event of Default”, shall mean the
occurrence of any act, omission or failure (including failure to pay all sums
due at maturity) of the Note or the Indebtedness (herein “Events of Default”) of
any of the following, after any applicable notice and the expiration of time to
cure as hereinafter provided:

 

2

--------------------------------------------------------------------------------


 

Borrower shall fail to make payment of any installment of principal and/or
interest required or of any payment by Borrower, within ten (10) days from the
date same is due and payable except at maturity ; or

 

The failure or breach of any other covenant, warranty, agreement, undertaking,
condition, promise, representation or warranty herein contained and/or contained
in the Security Instruments:

 

(i)                                     a general assignment by Borrower for the
benefit of creditors;

 

(ii)                                  the filing of a voluntary petition in
bankruptcy by Borrower;

 

(iii)                               the filing of any involuntary petition under
any bankruptcy or insolvency law by Borrower’s creditors, said petition
remaining undischarged for a period of sixty (60) days;

 

(iv)                              the appointment by any court of a receiver to
take possession of substantially all of Borrower’s assets for a period of sixty
(60) days; or

 

(v)                                 attachment, execution or other judicial
seizure of substantially all of Borrower’s assets, such attachment, execution or
other seizure remaining undismissed or undischarged for a period of sixty (60)
days after the levy thereof.

 

(vi)                              the filing by or against Borrower of
bankruptcy, insolvency, reorganization or other debtor’s relief afforded
Borrower pursuant to the present or future provisions of the Bankruptcy Code or
any other state or federal statute or by the decision of any court; or (h) any
other matter whether similar or dissimilar to the foregoing.  The obligations of
Guarantor are unconditional, notwithstanding any defect in the genuineness,
validity, regularity or enforceability of the Indebtedness or the Security
Instruments, or any other circumstances whether or not referred to herein, which
might otherwise constitute a legal or equitable discharge or defense of a surety
or Guarantor.

 

SECTION 4.                         WAIVERS.

 

To the extent permitted by Nevada law, the Guarantor hereby waives: (a) notice
of acceptance of this Guaranty and of creations of Indebtedness of Borrower to
Lender; (b) presentment and demand for payment of any Indebtedness of Borrower
(c) protest, notice of protest, and notice of dishonor or default to the
Guarantor or to any other party with respect to any of the Indebtedness or
Security Instruments; (d) all other notices to which the Guarantor might
otherwise be entitled; (e) any demand for payment under this Guaranty; (f) any
defense arising by reason of any disability or other defense of Borrower by
reason of the cessation from any cause whatsoever of the liability of the
Borrower; (g) any rights to extension, composition or otherwise under the
Bankruptcy Code or any amendments thereof, or under any state or other federal
statute; (h) any right or claim or claim of right to cause a marshaling of
Borrower’s assets; and (j) the provisions of Nevada Revised Statutes (“NRS”)
Section 40.430 through the provisions of NRS 40.495.  No notice to or demand on
the Guarantor shall be deemed to be a waiver of the obligation of the Guarantor
or of the right of Lender to take further action without notice or demand as
provided herein; nor in any event shall any modification or waiver of the
provisions of this Guaranty be effective unless in writing nor shall any such
waiver be applicable except in the specific instance for which given.

 

3

--------------------------------------------------------------------------------


 

SECTION 5.                         EXERCISE OF RIGHTS BY LENDER.

 

This is an irrevocable, unconditional and absolute guaranty of payment and
performance and Guarantor agrees that the liability of Guarantor on this
Guaranty shall be immediate and shall not be contingent upon the exercise or
enforcement by Lender of whatever remedies it may have against the Borrower or
others, or the enforcement of any lien or realization upon any security or
Collateral that Lender may at any time possess.  Any one or more successive
and/or concurrent actions may be brought hereon against Guarantor either in the
same action, if any, brought against Borrower or in separate actions, as often
as Lender, in its sole discretion, may deem advisable.  No election to proceed
in one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of Lender’s right to proceed in any other form of
action or proceeding or against other parties unless Lender has expressly waived
such right in writing.  Specifically, but without limiting the generality of the
foregoing, no action or proceeding by Lender against Borrower under any document
or instrument evidencing or securing the Indebtedness, including but not by way
of limitation, the Security Instruments of Borrower to Lender shall serve to
diminish the liability of Guarantor, except to the extent Lender realized
payment by such action or proceeding, notwithstanding the effect of any such
action or proceeding upon Guarantor’s right of subrogation against Borrower. 
Receipt by Lender of payment or payments with knowledge of the breach of any
provision of any of the Indebtedness or Security Instruments shall not, as to
the Guarantor, be deemed a waiver of such breach.  All rights, powers and
remedies of Lender hereunder and under any other agreement now or at any time
hereafter in force between Lender and Guarantor shall be cumulative and not
alternative and shall be in addition to all rights, powers and remedies given to
Lender by law.  Notwithstanding anything herein to the contrary, in the event of
default by Borrower under the Note, for as long as either Guarantor or Borrower
shall cause the monthly installment payments due under the Note to be paid to
Lender as and when due under the Note, for purposes of determining the
Guarantor’s liability under the Note, interest accrual on the outstanding
balance due under the Note shall be calculated at the rate set forth in
Section 3. a. (Loan Rate) of the Note, and not at the rate set forth under
Section 3. b. (Default Rate) of the Note.

 

SECTION 6.                         SUBORDINATION

 

In any event that Guarantor shall advance or become obligated to pay any sums to
the Borrower, or in the event that for any reason Borrower or any subsequent
owner of any Collateral granted as security to Lender under the Security
Instruments is now or shall hereafter become indebted to Guarantor, the amount
of such indebtedness shall at all times be subordinate as to lien, time of
payment and in all other respects, to the amounts owing to Lender by Borrower
with regard to the subject property or any right to participate in any way
therein or in the right, title or interest of Lender in such property, all
rights of subrogation and participation being hereby expressly subordinated as
aforesaid.

 

SECTION 7.                         REPRESENTATIONS AND
WARRANTIES/NOTICE/FINANCIAL STATEMENTS.

 

Guarantor represents, warrants and covenants to Lender that, as of the date of
this Guaranty: the fair salable value of Guarantor’s assets exceeds its
liabilities; Guarantor is meeting its current liabilities as they mature; any
financial statements of Guarantor furnished Lender are true and correct in all
material respects and include in the footnotes thereto all material contingent
liabilities of Guarantor; since the date of said financial statements there has
been no material adverse change in the financial condition of Guarantor; there
are not now pending any material court or administrative proceedings or
undischarged judgments against Guarantor and no federal or state tax liens have
been filed or threatened against Guarantor, is Guarantor in default or claimed
default under any agreement for

 

4

--------------------------------------------------------------------------------


 

borrowed money.  Guarantor agrees to immediately give Lender written notice of
any material adverse change in his financial condition, including but not
limited to material litigation commenced, tax liens filed, default claimed under
his indebtedness for borrowed money or bankruptcy proceedings commenced by or
against Guarantor.  Guarantor shall deliver, timely to Lender the financial
statements and information required of Guarantor under the Loan Agreement,
Guarantor is fully aware of the financial condition of the Borrower.  Guarantor
delivers this Guaranty based solely upon his own independent investigation and
in no part upon any representation or statement of Lender with respect thereto. 
Guarantor is in a position to and hereby assumes full responsibility for
obtaining any additional information concerning Borrower’s financial condition
as such Guarantor may deem material to his obligations hereunder; and Guarantor
is not relying upon nor expecting Lender to furnish it any information in the
Lender’s possession concerning Borrower’s financial condition.

 

SECTION 8.                         EXPENSES/PREFERENTIAL PAYMENTS.

 

Guarantor further agrees to pay all reasonable out-of-pocket expenses incurred
by Lender in connection with enforcement of its rights under the Indebtedness,
Security Instruments, this Guaranty, or in the event the Lender is a party to
any litigation because of the existence of the Indebtedness, the Security
Instrument or this Guaranty, as well as court costs, reasonable out-of pocket
collection charges and reasonable attorney fees and disbursements.  Guarantor
further agrees that to the extent Borrower makes a payment or payments to
Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then to the
extent of such payment or repayment, the obligation or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if said
payment had not been made.

 

SECTION 9.                         BINDING EFFECT/JOINT AND SEVERAL LIABILITY.

 

Each reference herein to Lender shall be deemed to include its successors and
assigns, in whose favor the provisions of this Guaranty shall also run.  The
pronouns and relative words herein used shall be read as if written in the
plural, feminine, masculine or neuter form so as to appropriately refer to the
parties designated.

 

SECTION 10.                   TERMINATION.

 

Notwithstanding anything herein contained, this Guaranty shall become null and
void and the liability of the Guarantor terminated only in the event the
Borrower shall pay to the Lender in full the Indebtedness, and the Loan
Agreement terminated due to payment in full of the Indebtedness and further
provided Guarantor shall have received written notice thereof from Lender, and
all other sums and payments which may be or become owing under the Indebtedness,
or elsewhere provided for herein, or in any of the Security Instruments.

 

SECTION 11.                   SECURITY.

 

None.

 

5

--------------------------------------------------------------------------------


 

SECTION 12.                   COVENANTS AS TO LOAN AGREEMENT.

 

Guarantor has been provided copies of the Security Instruments, has reviewed the
same, and acknowledges the contents thereof, including, but not by way of
limitation, the rights or remedies of Lender, the Guarantor agrees to be bound
by the terms, conditions, requirements, covenants, representations, warranties,
and obligations therein set forth, and the Security Instruments are hereby
incorporated by this reference as if fully rewritten and the Guarantor shall be
bound by same.

 

SECTION 13.                   REPRESENTATIONS AND WARRANTIES.

 

Guarantor represents and warrants to Lender as follows:

 

A.                         Authority.  Guarantor has full power and authority to
execute and deliver this Guaranty.

 

B.                           Litigation.  There are no actions, suits or
proceedings pending or, to the knowledge of the Guarantor threatened against or
affecting the Guarantor or the property of the Guarantor in any court or before
or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
would be reasonably likely to result in any material adverse change in the
respective business, properties or assets or in the condition, financial or
otherwise, of either of the Guarantor.  Guarantor is in default with respect to
any order, writ, injunction, decree or demand of any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency,
instrumentality, default under which might have consequences which would
materially and adversely affect the business or properties of the Guarantor.

 

C.                           Adverse Contracts, etc.  Guarantor is not a party
to any contract or agreement or subject to any other restriction or unusually
burdensome order of any regulatory commission, board or agency which materially
and adversely affect its/his business, properties or assets or its/his
condition, financial or otherwise.  The execution and performance of this
Guaranty will not result in the creation of any other encumbrance or charge upon
any asset of Guarantor pursuant to the terms of any other agreement.  No
provision of any existing mortgage, indenture, contract or agreement binding on
Guarantor or affecting his/her property is in effect which would conflict with
or in any way prevent the execution, delivery or carrying out of the terms of
the Guarantor’s Collateral Documents that has not been waived or consented to.

 

D.                          Default.  There is no Event of Default (as defined
in the Loan Agreement) under this Guaranty, now existing or hereafter executed,
and no event, act or omission has occurred and is continuing which, with
applicable notice or the passage of time or either, would constitute an Event of
Default thereunder.

 

E.                            Survival and Continuation.  All representations
and warranties contained herein are and shall continue to be true and accurate,
at all times while any Indebtedness is outstanding, and the continuing truth and
accuracy thereof shall survive the execution hereof and the consummation of the
transactions herein contemplated or contemplated in the Loan Agreement.

 

SECTION 14.                   COVENANTS.

 

Guarantor covenants and agrees that, so long as any Indebtedness is due Lender,
it will;

 

A.                         Performance of Obligations.  Perform all of the
obligations, covenants and agreements of Guarantor under this Guaranty, or any
other agreement, or other document executed between the

 

6

--------------------------------------------------------------------------------


 

Lender and Guarantor or to which it is a party, whether now existing or
hereafter created, and maintain and take all action (or not fail to take any
action or suffer or permit any omission) necessary to maintain the
representations and warranties made, as true and accurate, and will not permit
or suffer a Event of Default to occur.

 

B.                           Maintenance of Existence.  Maintain its corporate
existence.

 

C.                           Information.  Furnish promptly and in a form
satisfactory to Lender, such information as Lender may reasonably request, from
time to time.

 

D.                          Litigation.  Notify Lender promptly of any
litigation, administrative or tax proceeding or any other material matter which
would be reasonably likely to adversely impair the Guarantor’s financial
condition.  For the purposes hereof, any such litigation, proceeding, matter or
inquiry in which the sum in dispute is One Hundred Thousand and no/100ths
Dollars ($100,000.00) or more and not covered by insurance shall be deemed to be
material.

 

E.                            Income Taxes.  Pay when due all federal, state
and/or city income taxes, and to notify Lender promptly in the event of its
failure to make any such payment when due.

 

SECTION 15.                   REMEDIES IN EVENT OF DEFAULT.

 

Upon the occurrence of any Event of Default, the Lender shall have the right to
sell as much of the Collateral as required to satisfy the Note and/or the
Indebtedness and all sums due thereunder including, but not limited to, the
costs of collection, fees, charges, costs of collection, accrued and unpaid
interest whether at the Note rate or any accelerated rate due at default or
maturity, and any and all the rights and remedies provided in the Note and/or
Collateral Documents.

 

SECTION 16.                   MISCELLANEOUS.

 

A.                         Non-Waiver.  No delay or failure of Lender in
exercising any right, remedy, power or privilege hereunder or other Security
Instruments shall affect such right, remedy, power or privilege, nor shall any
single or partial exercise thereof preclude the exercise of any other right,
remedy, power or privilege.

 

B.                           Enforcement.  Lender shall not seek to enforce this
Guaranty so long as Borrower PDS Gaming Corporation is a publicly traded
corporation.

 

C.                           Delay.  No delay or failure of Lender at any time
to demand strict adherence to the terms hereof or other Security Instruments,
shall be deemed to constitute a course of conduct inconsistent with the Lender’s
right at any time, before or after any Event of Default, to demand strict
adherence to the terms hereof or the Security Instruments.

 

D.                          Governing Law.  This Guaranty shall be interpreted
and the rights of the parties hereunder shall be determined under the laws of
the State of Nevada.

 

E.                            Invalidity.  Should any part, term or provision of
this Guaranty be by the courts decided to be illegal or in conflict with any law
of the State of Nevada, the validity of the remaining portions or provisions of
this Guaranty shall not be affected thereby.

 

IN WITNESS WHEREOF, the Guarantor hereto has caused these presents to be
executed all as of the day and year first above written.

 

7

--------------------------------------------------------------------------------


 

WITNESS:

 

“Guarantor”

 

 

 

 

/s/ Sheila M. Waid

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Johan P. Finley

 

 

8

--------------------------------------------------------------------------------
